Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
The AFCP2.0 response filed on 11/08/2021 was proper and the amendment was entered, however, the amendment to the claims fails to overcome the rejection of record and the arguments are not persuasive.    
The applicant argues that the prior art Daraiseh alone or in combination fails to disclose the limitation of claim 1 of “an actuator comprising… an actuator controller” since the valve controller (valve integrity manager 100) of Daraiseh is a distinct and separate (stand-alone) component from the actuator (P7-P8 of the remarks).
The Office respectfully disagrees, applicant’s arguments appear to imply that the term “actuator” requires all components to be housed within an enclosure or be integral, however, under the Broadest Reasonable Interpretation (BRI) of the claim language, “an actuator” was interpreted as being a system or an “actuator assembly of Figs. 3-4 that allows for the actuation and partial stroke test of valve 315” (see the current and previous rejections of claim 1) which can include separate and distinct components that are interconnected to allow the operation of the valve in a similar manner as claimed. The Office also notes that applicant’s disclosure, see at least Para. [0092], supports this interpretation with the actuator controller 506 being either located 
The applicant argues that Daraiseh alone or in combination fails to disclose the limitations of previously claim 19, now amended claim 15, wherein “issuing, by the actuator controller, one or more notifications indicating a malfunction of the valve based on the partial stroke test” (P8-9 of the remarks).
The Office respectfully disagrees, as it was mentioned in the previous rejection of claim 19, “the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the controller 100 comprises software modules 110-140 that allows the system to monitor the actual position of the valve and is capable of analyzing the data to determine, attempt to fix any jams and alert a user of any possible concerns/malfunctions that need to be corrected”, in particular at least C3 L49-51, C3 L59 - C4 L4-9, C4 L61-63 teaches that the valve integrity manager 100 of 
The following are the rejections of the claims as filed in the entered AFCP2.0 response filed on 11/08/2021. Notice that claims 1, 3-9, 11-14, 16-18 and 20 are rejected in the same manner as they were rejected in the previous Office Action and amended claim 15 (which incorporates the limitations of previous claim 19) is being rejected in a same manner as previously rejected claim 19.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daraiseh (US 10,060,552) in view of Turner (US 10,302,221).
Regarding claim 1, Daraiseh (US 10,060,552) teaches in Figs. 1-6 (see at least Figs. 1 and 3-4) of an actuator (see the actuator assembly of Figs. 3-4 that allows for the actuation and partial stroke test of valve 315) comprising: a motor (servo/stepper motor 310) configured to move a valve (ESD valve 315) positioned in a conduit (see the fluid lines connected to valve 315); an actuator controller (valve integrity manager 100) operatively connected to the motor, the actuator controller including a processing circuit, the processing circuit including a processor (CPU 150) and memory (non-volatile move the valve from a first position within a dead space of the valve prior to the partial stroke test towards a second position (notice that during a partial stroke test, the valve is tested to verify if it can move from a normal position to a second position, in the case of the emergency shutdown valve 315, the valve is moved from an fully opened position, 100%-Opened / 0%-Closed, to a micro stroke position of 99-95%-Opened / 1-5%-Closed, see at least C2 L22 –L55; C3 L18 - C9 L27 for more details of the operation of the device of Daraiseh. Additionally, notice that this partial/micro-stroke test or this slight movement of the valve is performed within the dead-zone of the valve, since it does not greatly affect fluid flow and the flow/process conditions are substantially maintained in a similar manner as applicant’s invention). The device of Daraiseh fails to explicitly disclose that the motor is “configured to rotate the valve” (notice that Daraiseh does not discloses if the valve 315 is of the rotary type but merely discloses moving the valve) and that once the test is performed, the processor performs the operation of “controlling the motor to rotate the valve back from the second position to the first position”. However, while not explicitly stated, one of ordinary skill in the art can recognize that a partial stroke test, such as the one as taught by Daraiseh, is a test in which the valve is moved from its Additionally, rotary valves used in partial stroke test and the return of return of the valve to its normal position after the test is complete is known in the art.         
Turner (US 10,302,221) teaches in Figs. 1-2 (see at least Fig. 2) of another example of a valving system wherein a valve is actuated by a combination of electric and pneumatic means to allow the valve to function as a fail-safe valve that is capable of partial stroke testing. Turner teaches in at least C2 L36-L50 and C4 L12 – C5 L26 that the valve 100/200 can be of the lift type 100 as shown in Fig. 1 or alternatively be of the rotary type 200 as shown in Fig. 2 with the valve being ball valve 200 that is capable of rotating when actuated by the actuator assembly. Additionally, notice that valving system of Turner comprises a controller 128/228 capable of performing the partial stroke test by moving the valve from an initial position to a partial stroke position and then returning the valve to position required for normal operation (see at least C4 L12 – C5 L26 for more details; additionally, similar to Daraiseh, notice that the partial/micro-stroke test of Turner Turner is performed within the dead-zone of the valve, since it does not greatly affect fluid flow and the flow/process conditions are substantially maintained in a similar manner as applicant’s invention).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve 315 of the device of Daraiseh Additionally, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the controller 100 of the device of Daraiseh to be configured to be capable that once the partial stroke test is performed, the valve is rotated to its normal-opened position in a similar manner as taught by Turner, since doing so allows the valve to function as intended by being a normally opened fail safe valve that remains fully opened (100%-Opened / 0%-Closed) without affecting the flow of the main process line and being capable of shutting off when a fail-safe situation occurs. Thus, the device of the combination of Daraiseh in view of Turner meets all the limitations of claim 1.  
Regarding claim 3 and the limitation of the actuator of claim 1, wherein controlling the motor to rotate the valve from the first position towards the second position and controlling the motor to rotate the valve back to the first position comprise: controlling the motor to rotate the valve from the first position prior to the partial stroke test towards the second position within the dead space for the valve; and while the valve is located in the dead space, controlling the motor to rotate the valve back to the first position, to maintain a fluid flow condition for the conduit during the partial stroke test of the valve; the device of the combination meets this limitation with partial stroke position being within a dead space of the valve in which fluid is allowed to flow without greatly affecting the main process fluid in a similar manner as applicant’s invention, see 
Regarding claim 4 and the limitation of the actuator of claim 1, wherein the operations further comprise: monitoring a duration in which the valve is positioned in the first position, wherein the condition is the duration exceeding a threshold; the device of the combination meets this limitation with at least C4 L64 – C6 L13 of Daraiseh teaching that the controller 100 comprises a Scheduler module 140 that monitors and identifies when a fixed interval of time for performing the test or a randomly generated time within a specified time period for performing the test will occur. 
Regarding claim 5 and the limitation of the actuator of claim 1, wherein the operations further comprise: determining whether the valve moved from the first position towards the second position; the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the controller 100 comprises software modules 110-140 that allows the system to monitor the actual position of the valve and is capable of analyzing the data to determine, attempt to fix any jams and alert a user of any possible concerns that need to be corrected.    
Regarding claim 6 and the limitation of the actuator of claim 5, wherein controlling the motor to rotate the valve back to the first position is performed responsive to determining whether the valve moved from the first position towards the second position; the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the controller 100 comprises software 
Regarding claim 7 and the limitation of the actuator of claim 5, wherein the operations further comprise: issuing one or more notifications indicating a malfunction of the valve based on the partial stroke test; the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the controller 100 comprises software modules 110-140 that allows the system to monitor the actual position of the valve and is capable of analyzing the data to determine, attempt to fix any jams and alert a user of any possible concerns/malfunctions that need to be corrected.
Regarding claim 8 and the limitation of the actuator of claim 5, wherein determining whether the valve moved from the first position towards the second position comprises: monitoring an armature position of the motor; and determining, based a change in the armature position, that the valve moved from the first position towards the second position; the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the position of the valve can be accurately controlled and monitored via sensor and a stepper/servo motor 310 that includes an optical encoder or resolver capable of monitoring the position of the armature of the motor.

Regarding claim 9, the device of the combination of Daraiseh in view of Turner (see the rejection of claim 1 above for more details) teaches of a system, comprising: a valve (ESD valve 315 of Daraiseh modified to be a rotary ball valve similar to valve 200 of Turner) configured to be positioned in a conduit (see the fluid lines connected to valve 315 of Daraiseh) and having a range of motion; an actuator (see the actuator assembly of Figs. 3-4 of Daraiseh that allows for the actuation and partial stroke test of valve 315) including a motor (servo/stepper motor 310 of Daraiseh) configured to rotate the valve between a stopping position for a first position at one end of the range of motion and a stopping position for a second position at an opposite end of the range of motion (the ESD valve of the device of the combination is capable of moving from a normally opened position to a closed position); and an actuator controller (valve integrity manager 100 of Daraiseh, see also controller 228 of Turner) operatively connected to the motor, the actuator controller including a processing circuit, the processing circuit including a processor (CPU 150) and memory (non-volatile memory 155), the memory storing instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising: identifying a condition for performing a partial stroke test of the valve (such as identifying a fixed interval of time for performing the test, a randomly generated time within a specified time period for performing the test or when a user desires to perform the test, see at least C4 L64 – C6 L13 of Daraiseh); and performing the partial stroke test of the valve by: controlling the motor to rotate the valve from the first position within a dead space of the valve towards a second position within the dead space of the valve; and controlling the motor to rotate the valve from the second position back to the first position (notice that during a partial Thus, the device of the combination of Daraiseh in view of Turner meets all the limitations of claim 9.  
Regarding claim 11 and the limitation of the system of claim 9, wherein, while the valve is maintained in the dead space in both the first position and the second position, a fluid flow condition for the conduit is maintained during the partial stroke test of the valve; the device of the combination meets this limitation with partial stroke position being within a dead space of the valve in both positions in which fluid is allowed to flow without greatly affecting the main process fluid in a similar manner as applicant’s invention, see at least C2 L35-42 of Daraiseh with the system achieving a micro stroke of 1-5%-closed and C3 L56-62 of Turner teaching that partial stroke test in which the valve is moved from a normal position to a partial stroke position are performed within the dead zone of the valve to minimize any adverse affects on the system being tested.
Regarding claim 12 and the limitation of the system of claim 9, wherein the operations further comprise: monitoring a duration in which the valve is positioned in the 
Regarding claim 13 and the limitation of the system of claim 9, wherein the operations further comprise: determine whether the valve moved from the first position towards the second position, wherein controlling the motor to rotate the valve back to the first position is performed responsive to determining whether the valve moved from the first position towards the second position; the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the controller 100 comprises software modules 110-140 that allows the system to monitor the actual position of the valve and is capable of analyzing the data to determine, attempt to fix any jams and alert a user of any possible concerns that need to be corrected and with at least C4 L12 – C5 L26 of Turner teaching of returning the valve to its normal operating position once the test is performed.    
Regarding claim 14 and the limitation of the system of claim 13, wherein determining whether the valve moved from the first position towards the second position comprises: monitoring an armature position of the motor; and determining, based a change in the armature position, that the valve moved from the first position towards the second position; the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the position of the valve can be accurately controlled and monitored via sensor and a stepper/servo motor 310 that 

Regarding amended claim 15, in making and/or using the device of the combination of Daraiseh in view of Turner (see the rejection of claim 1 above for more details), the device of the combination teaches of a method comprising: identifying by an actuator controller operatively connected to a motor of an actuator (the device of the combination includes at least an actuator controller via a valve integrity manager 100 of Daraiseh that comprises a CPU 150 and a non-volatile memory 155 with software modules 110-140 that is operatively connected to a servo/stepper motor 310), a condition for performing a partial stroke test of a valve positioned in a conduit (the valve integrity manager/controller 100 of Daraiseh comprises a CPU 150 and a non-volatile memory 155 with software modules 110-140 capable identifying a fixed interval of time for performing a partial stroke test of the ESD valve 315 or is capable of identifying a randomly generated time within a specified time period for performing the test or when a user desires to perform the test, see at least C4 L64 – C6 L13 of Daraiseh); and performing, by the actuator controller, the partial stroke test of the valve within a dead space of the valve to maintain a fluid flow condition of the conduit by: controlling the motor of the actuator, the motor configured to drive the valve, to rotate the valve from a first position within the dead space of the valve prior to the partial stroke test towards a second position within the dead space of the valve; and controlling the motor to rotate the valve from the second position back to the first position (notice that the device of the combination comprises an ESD ball valve 315/200 that is coupled and issuing, by the actuator controller, one or more notifications indicating a malfunction of the valve based on the partial stroke test (the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the controller 100 comprises software modules 110-140 that allows the system to monitor the actual position of the valve and is capable of analyzing the data to determine, attempt to fix any jams and alert a user of any possible concerns/malfunctions that need to be corrected). Thus, the device of the combination of Daraiseh in view of Turner meets all the limitations of claim 15.
Regarding claim 16
Regarding claim 17 and the limitation of the method of claim 15, further comprising: determining, by the actuator controller, whether the valve moved from the first position towards the second position; the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the controller 100 comprises software modules 110-140 that allows the system to monitor the actual position of the valve and is capable of analyzing the data to determine, attempt to fix any jams and alert a user of any possible concerns that need to be corrected and with at least C4 L12 – C5 L26 of Turner teaching of returning the valve to its normal operating position once the test is performed.    
Regarding claim 18 and the limitation of the method of claim 17, wherein controlling the motor to rotate the valve back to the first position is performed responsive to determining whether the valve moved from the first position towards the second position; the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the controller 100 comprises software modules 110-140 that allows the system to monitor the actual position of the valve and is capable of analyzing the data to determine, attempt to fix any jams and alert a user of any possible concerns that need to be corrected and with at least C4 L12 – C5 L26 of Turner teaching of returning the valve to its normal operating position once the test is performed.    
Regarding claim 20 and the limitation of the method of claim 17, wherein determining whether the valve moved from the first position towards the second position comprises: monitoring, by the actuator controller, an armature position of the motor; and determining, by the actuator controller, based a change in the armature position, that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753